Metcalf, J.
The question, how much the defendant should pay to the plaintiff for the plaintiff’s surrender of a lease to him at a future day, was not “the subject of a personal action at law or of a suit in equity,” within the Rev. Sts. c. 114, § 1. It was therefore not a subject of submission to arbitrators, under that chapter, and their award concerning it is of no legal validity.
Other matters were rightly submitted to the arbitrators, but they have awarded a gross sum to be paid by the defendant to the plaintiff, so that the court cannot sever the part that is invalid from that which, if passed upon separately, might have been valid. The whole award is therefore void.
The acceptance of the award by the defendant did not give jurisdiction to the arbitrators. Exceptions overruled